Citation Nr: 1757905	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-07 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a rating in excess of 50 percent for residuals of trauma to the left elbow, to include a rating in excess of 10 percent prior to December 16, 2016. 

3.  Entitlement to a compensable rating for bilateral hearing loss. 

4.   Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Esq.  




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the United States Navy from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011, January 2012, March 2013, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The Veteran was initially granted service connected for his left elbow condition in June 1989 with a noncompensable rating assigned.  He was then granted an increased rating at 10 percent under Diagnostic Code 5206, by an April 2011 rating decision, effective June 18, 2010.  After a new VA examination, the Veteran's disability rating was increased to 50 percent, under Diagnostic Code 5209, effective, December 16, 2016.  At his June 2017 Board hearing, the Veteran now claims that while he does not disagree with the 50 percent rating, he asserts that the 50 percent rating should go back earlier than December 2016.  In considering this claim for increased rating, the Board will also consider other potentially applicable Diagnostic Codes relating to the Veteran's left elbow.  

With regards to the Veteran's claims for increased rating for bilateral hearing loss and service connection for hypertension, the Board finds that further development is necessary.  In December 2015, the Board remanded the matters for new VA examinations.  Since that time, the Veteran requested a Board hearing, and one was provided.  However, much of the development directed by the 2015 Board decision appears to remain unaccomplished.  As of date, the Veteran has not been scheduled for the required examinations for either claim, this action will be reordered in the remand instructions with some changes in direction to reflect the additional evidence that has been added to the record since the prior remand.  

The Veteran testified at a Board hearing in June 2017.  A copy of the hearing transcript is associated with the record.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.  


REMAND

After the December 2016 VA examination, the Veteran was granted a 50 percent rating for his left elbow disability in March 2017.  In disagreeing with the effective date of December 16, 2016, the Veteran submitted private treatment records that suggest he had experienced symptoms and functional restrictions in his left elbow that were equivalent to the 50 percent disability rating he was eventually assigned, since as early as 2000.  

In a September 2017 letter, Dr. Graff wrote that the Veteran's left elbow condition was substantially disabling well before June 2010, the date of which the Veteran received social security disability benefits.  He added that the Veteran's elbow condition has restricted him from performing manual labor.  

It was his opinion that the Veteran's elbow actually involves three separate joint surfaces, the humeral ulnar, humeral radial, and the radioulnar.  The physician stated that the Veteran's x-rays demonstrated loose bodies with bone fragments, a documented cortical step-off involving the head of the left radius and elbow joint effusions, since September 2010.  As a result, he did not believe that rating the Veteran's left elbow disability on limitation of motion accurately captured the impairment caused by the disability.  However, it remains somewhat unclear how such a rating would be accomplished or how the existing schedular rating criteria might more accurately reflect the Veteran's left elbow disability.  As such, medical guidance is necessary.

Turning now to the Veteran's claims for service connection for hypertension and increased rating for bilateral hearing loss, an additional remand is necessary to ensure that RO substantially complies with the Board's prior remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Turing to hypertension, hypertension was not noted on the Veteran's enlistment physical and therefore the presumption of soundness applies.  

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111.

Dr. Goldstein wrote in June 2015 (in medical record dated October 16, 2017 in VBMS) that the Veteran had hypertension prior to entering military service.  

Even if this opinion is accepted, it leaves the question of whether the Veteran's hypertension was clearly and unmistakably not aggravated by his service. 

In July 2017 (included in VBMS in a medical record dated October 16, 2017), Dr. Graff wrote that the presence of hypertension at the time of enlistment, is documented with borderline hypertension present at age18.  The medical records support hypertension being present during military service with subsequent progressive development of hypertensive vascular disease.  It is more likely than not that hypertension was aggravated beyond a normal course of its progression by the Veteran's military service.  

However, Dr. Graff does not actually cite to any in-service evidence to show that the hypertension even being present during service.  At his enlistment physical in 1973, the Veteran's blood pressure was 138/70 (which Dr. Graf apparently found to constitute borderline hypertension), at his separation physical in June 1977, it was 126/78.

The only other blood pressure reading during service was in April 1975, when the Veteran's blood pressure was recorded at 144/86.  However, this reading was taken during the Veteran's hospital treatment following an elbow fracture, which might explain the elevated blood pressure. 

As such, the Board is unclear what evidence Dr. Graf is relying on for his conclusions.
 
Because of the Veteran's outstanding claims, his claim for TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the remaining claims have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion addendum regarding the Veteran's service connected residuals of a trauma to the left elbow and residuals of a radial head fracture of the left elbow.  If the examiner cannot answer the Board's question without a physical examination, one should be scheduled.

The examiner is specifically asked to consider the following evidence: 

An August 2010 VA examination, noting displacement of the anterior humeral fat pad on the left elbow, with a slight cortical step-off involving the head of the left radius.  

An August 2011 VA examination, noting evidence of olecranon and to the left medial elbow, and a magnetic resonance imaging of the left elbow showing an old complex fracture at the humeral capitellum with its articulation to the proximal radius, with acute contusion to the coronoid of the proximal ulna with a strained biceps tendon and effusion in the area.  It was noted in this examination that there was no evidence of impairment of the left elbow flail joint.  

A February 2013 VA examination, noting weakened movement, excess fatigability, incoordination, pain, and deformity.  It was also noted that there was no evidence of impairment of the left elbow flail joint.  

A December 2016 VA examination, noting a flail joint impairment of the elbow.  

A September 13, 2017 letter (in medical record dated October 16, 2017 in VBMS) from Dr. Graf states, "a view of X-rays demonstrating loose bodies with bone fragments, a documented cortical step-off involving the head of the left radius and elbow joint effusions demonstrated as early as 9/1/2010."  Dr. Graf suggested that the limitation of motion ratings failed to accurately assess the impairment of the Veteran's left elbow disability. 

Then, the examiner should then review the schedular rating criteria for evaluating disabilities of the elbow and should indicate which Diagnostic Code or Codes best describe the Veteran's elbow impairment between 2010 and December 2016, providing a full explanation as to why the specific Diagnostic Code is the most appropriate choice for rating the Veteran's left elbow disability. 

The Diagnostic Codes for evaluating the elbow are as follows:

5205: Elbow, ankylosis of:
a) Unfavorable, at an angle of less than 50 degrees or with complete loss of
supination or pronation; 
b) Intermediate, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees; 
c) Favorable, at an angle between 90 degrees and 70 degrees. 

5206: Forearm, limitation of flexion of.

5207: Forearm, limitation of extension of.

5208: Forearm, flexion limited to 100 degrees and extension to 45 degrees 

5209: Elbow, other impairment of Flail joint or joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.
5210:  Radius and ulna, nonunion of, with flail false joint. 

5211: Ulna, impairment of:
a) Nonunion in upper half, with false movement with loss of bone substance (1 inch
(2.5 cms.) or more) and marked deformity;

b) Nonunion in upper half, with false movement, without loss of bone substance or
deformity; 

c) Nonunion in lower half; 

d) Malunion of, with bad alignment.

5212: Radius, impairment of:

a) Nonunion in lower half, with false movement: With loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity;

b) Nonunion in lower half, with false movement: Without loss of bone substance or
deformity; 

c) Nonunion in upper half; 

d) Malunion of, with bad alignment. 

5213: Supination and pronation, impairment of: 

a) Loss of (bone fusion): The hand fixed in supination or hyperpronation;
b) Loss of (bone fusion): The hand fixed in full pronation;
c) Loss of (bone fusion): The hand fixed near the middle of the arc or moderate pronation. 

Limitation of pronation:
a) Motion lost beyond middle of arc; 
b) Motion lost beyond last quarter of arc, the hand does not approach full pronation;
c) Limitation of supination: To 30 degrees or less. 

2.  Schedule the Veteran a new examination to determine the extent and severity of his service connected bilateral hearing loss.  The examiner must fully describe the functional effects of the Veteran's hearing loss.  

3.  Schedule the Veteran a new VA examination to address his hypertension to determine its nature and etiology.  

The examiner is asked to consider and address the following medical opinions: 

The June 8, 2015 letter from Dr. Goldstein (in medical record dated October 16, 2017 in VBMS) stating that the Veteran "does have hypertension and has complications from hypertension.  He most likely would have been denied entrance into the military if the criteria for hypertension when he was in his mid to late 20s were used when he was 18." 

The September 13, 2017 letter from Dr. Graff (in medical record dated October 16, 2017 in VBMS) stating that "the medical records support hypertension being present during military service with subsequent progressive development of hypertensive vascular disease.  It is more likely than not that hypertension was aggravated beyond a normal course of its profession as a consequence of military service."  

The examiner should then address the following questions:

a) is there clear and unmistakable evidence (i.e. is it undebatable) that the Veteran had hypertension that existed prior to service.  Why or why not?     

b)  If yes, was the Veteran's hypertension clearly and unmistakably not aggravated by his military service, meaning that the hypertension was not permanently increased beyond the natural progression of the disability?  Why or why not? 

c) If no, it is accepted that the Veteran's hypertension did not exist prior to service, and the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service?  Why or why not?  

In providing the requested opinions, the examiner should specifically discuss the relevance, if any, of the blood pressure reading was recorded at 144/80 in April 1975 during what appears to by hospital treatment for an elbow fracture.  This reading appears to be much higher than the blood pressure readings at either the enlistment or separation physicals. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


